Detailed Action
Examiner’s Amendment
An examiner’s amendment to the record appears below.  If the changes are unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Dan Thompson, Reg. No. 54,490, on May 11, 2021.
Please Amend the holding steps of claims 12 and 19 presented on March 12, 2021 as follows:
12.  (Currently Amended) A method of thermal processing a cylinder liner for an engine comprising:
…
holding the cylinder liner at [[a]] the temperature between about 400 degrees Celsius and about 450 degrees Celsius for at least approximately 1 hour; 
…
holding the cylinder liner at [[a]] the temperature between about 200 degrees Celsius and about 260 degrees Celsius for at least approximately 2 hours;
….

19.  (Currently Amended) A method of thermal processing a cylinder liner for an engine comprising:
…
holding the cylinder liner at [[a]] the temperature between about 200 degrees Celsius and about 260 degrees Celsius for at least approximately 1 hour; 
…
holding the cylinder liner at [[a]] the temperature between about 400 degrees Celsius and about 450 degrees Celsius for at least approximately 1 hour;


Allowable Subject Matter
Claims 12-14 and 19-22 are allowed. Claim 19 was deemed allowable, and claim 12 has been amended to incorporate subject matter deemed allowable, in the Office action mailed on January 21, 2021.
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726